             Case 1:19-cr-00389-CM Document 69 Filed 11/19/20 Page 1 of 2
                                  USDCSDNY
                                                    DOCUMENT
                                                    ELECTRONICALLY FILED                       April 8, 2020 P.M .
                                                    DOC#: _ _ _-+--,---
UNITED STATES DISTRICT COURT                        DATE FU,ED: // q/ 2'0It
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA

                                                                                WAIVER OF RIGHT TO BE PRESENT
                               -v-
                                                                                AT CRIMINAL PROCEEDING
Victor Camacho

                                                                                 19 -CR- 389   (CM) ( )
                                           Defendant.
-----------------------------------------------------------------X

Check Proce eding that Applie s


          Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with my
          attorney about those charges. I have decided that I w ish to enter a plea of guilty to certain
          charges. I understand I have a right to appear before a judge in a courtroom in the Southern
          District of New York to enter my plea of guilty and to have my at torney beside m e as I do. I am
          also aware that t he public health emergency created by the COVID-19 pandemic has interfered
          with travel and restricted access to the federal courthouse. I have discussed these issues with my
          attorney. By signing this document, I wish to advise the court that I willingly give up my right to
          appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
          to advise the court that I willingly give up any right I might have to have my attorney next to me
          as I enter my plea so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
          want the ability to speak privately with my attorney at any t ime during the proceeding if I w ish to
          do so.




Date:
                     Print Name                                      Signature of Defendant




   X      Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Sout hern District
          of New York at the time of my sentence and to speak directly in tha t courtroom to the j udge who
          will sentence me . I am also aware that the public health emergency created by the COVID-19
          pandemic has interfered with travel and restricted access to the federal courthouse. I do not w ish
          to wait until the end of this emergency to be sentenced. I have discussed these issues w ith my
          attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
          courtroom with my attorney and the judge who will impose that sentence. By signing this
          document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
          the Southern District of New York for my sentencing proceeding as well as my right to have my
          attorney next to me at the t ime of sentencing on the following conditions. I want my attorney to
          Case 1:19-cr-00389-CM Document 69 Filed 11/19/20 Page 2 of 2




        be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the proceeding if I
        wish to do so.



Date:           Victor Camacho                           /s/ Victor Camacho
                Print Name                               Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client' s rights to attend and part icipate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my clien t knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remote ly.



Date:           Julia Gatto                              /s/ Julia Gatto
                Print Name                               Signature of Defense Counsel




Add endum for a defendant who require s services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter's name is: _ _ _ _ _ _ _ _ _ __



Date:
                Signat ure of Defense Counsel




Accepted:
                Signature of r dge
                Date :   ({(tqfio




                                                     2
